



Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AREEMENT


This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into effective as of September 5, 2017 (the “Effective Date”), by and
between John S. Clendening (the “Executive”) and Blucora, Inc. (the “Company”).
Recitals
WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of April 4, 2016 (the “Employment Agreement”); and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as provided herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Company and the Executive agree to amend the Employment Agreement as
follows:
1.Section 4 of the Employment Agreement is hereby amended and replaced in its
entirety as follows:


4. Agreement Term


Unless earlier terminated as provided herein, the term of this Agreement shall
continue in effect until April 3, 2021 (the “Initial Term”). Upon expiration of
the Initial Term, this Agreement shall automatically renew for successive one
(1) year terms (each a “Renewal Term”), unless either party provides written
notice at least 180 days before the end of the Initial Term or then-current
Renewal Term of the party’s intent not to renew this Agreement, or unless
earlier terminated by either party as provided herein. If such notice of
non-renewal is timely given, the Initial Term or then-current Renewal Term shall
terminate, unless sooner terminated as provided herein, at the end of the
business day of the last day of the Initial Term or then-current Renewal Term.
If such timely notice of non-renewal is given by the Company for any reason
other than for Cause, then it shall be deemed a termination without Cause
effective upon the expiration of the Initial Term or then-current Renewal Term.
The Initial Term and any Renewal Term(s) are collectively referred to as the
“Agreement Term.”
 
2.Except to the extent specifically amended as provided herein, the Employment
Agreement is in all respects ratified and confirmed, and all the terms,
conditions and provisions thereof shall be and remain in full force and effect
for any and all purposes. From and after the date of this Amendment, any and all
references to the Employment Agreement shall refer to the Employment Agreement
as hereby amended.


IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


Company:


Blucora, Inc.


By: /s/ Bill Atwell                           
William L. Atwell
Chair of the Board of Directors
    
Executive:


/s/ John S. Clendening                    
John S. Clendening









--------------------------------------------------------------------------------












